Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
Amendment of Specification
Please amend specification according to the Applicant’s submission filed 02/23/2021 by removing all shading on page 19 of the original specification filed 04/10/2015.
In the Reply filed 02/23/2021, Applicant states:
In response to the Notice to File Corrected Papers mailed on January 26, 2021 (“Notice”), Applicant has amended the specification dated 04/10/2015 to remove the shading from the table as noted in the Notice. Applicant had submitted a substitute specification in clean form on 02/23/2021.

Please amend specification filed 02/23/2021 to include amendment to the specification filed 04/10/2015 as follows:
Page 1, line 1, insert as a first paragraph, the following new paragraph:
--This application is a continuation of Application No. 12/602,520, filed March 4, 2010, which is a National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/AU2008/000802 filed on June 4, 2008, which claims priority of Australian Patent Application No. 2007903002, filed on June 4, 2007.—

Authorization for including the amendment to the specification filed 04/10/2015 (continuity information) was given in an interview with Yoonhee Kim on April 12, 2021.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method for fining fermentable beverages comprising treating the beverage with a fining composition consisting of:
(i)    a low methyl ester or low methoxy (LM) pectin having a degree of esterification (DE) of 50% or less;
(ii)    a carrageenan; and
(iii)    0.1 to 2g/L of bentonite,
wherein the fining composition is added to the fermentable beverage prior to fermentation.
The closest prior art of record Talley disclose method for fining/clarifying fermentable beverages by treating beverages with pectin and carrageenan. Talley discloses clarification of wort and removal of precipitated proteins prior to the fermentation step. Therefore, Talley is relied upon as a teaching of a method for fining fermentable beverages by treating beverages with pectin and carrageenan prior to fermentation. Talley is silent as to the pectin being a low methyl ester or low methoxy (LM) pectin having a degree of esterification (DE) of 50% or less. Another prior art reference to Duan et al was introduced as a teaching of a fining formulation comprising pectin and methods of using pectin in a fining process to produce fined beverages, particularly beers. Duan et al is relied upon as a teaching of pectin being a low methyl ester or low methoxy (LM) pectin having a degree of esterification (DE) of 50% or less. 
None of the applied prior at references and searched prior art teach or suggest fining fermentable beverages by treating the beverage with a fining composition consisting of  a low methyl ester or low methoxy (LM) pectin having a degree of esterification (DE) of 50% or less, carrageenan and 0.1 to 2g/L of bentonite. It is further noted that, as stated by Applicant in the Reply to the Non-Final Office action mailed 12/19/2019, filed 04/20/2020, “the present application provides data to demonstrate that a composition with carrageenan and pectin or (See [0083] of the specification.) As a comparison, the control wine scored 32 NTU. {Id.)”.

Claims 1-4, 7-8, 10, 12-13, 16, 18, 20 and 43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VERA STULII/Primary Examiner, Art Unit 1791